In this action the Missouri, Kansas  Texas Railway Company filed suit in the district court of Lincoln county against Ora Long, county assessor, and Paul Prince, county treasurer, of Lincoln county, for injunctive relief as provided in State Question No. 141, Initiative Petition No. 92, adopted by a vote of the people at the regular primary election on August 3, 1926, which action was, upon the motion of the defendants, dismissed by the district court upon the grounds that said measure was unconstitutional, from which judgment dismissing, the plaintiff appeals to this court.
The questions involved in this case are identical with the question involved in cause No. 17907, Atchison, Topeka  Santa Fe Railway Co. v. Ora Long, County Assessor, et al., opinion in which was this day filed, 122 Okla. 86, 251 P. 486, and upon the authorities cited in cause No. 17907, we reach the same conclusion in this case as we reached in that, and the opinion, conclusion, and syllabus in that case are hereby adopted and applied to this case, and the judgment of the district court is affirmed.
BRANSON, V. C. J., MASON, HARRISON and CLARK, JJ., concur. NICHOLSON, C. J., and LESTER, J., concur in conclusion, HUNT and RILEY. JJ., dissent.